Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. James Kulbaski  on 01/14/2020.
The application has been amended as follows: 
In the claims: 
Claim 1,  line 7-8, “less than or equal to 5.0 µm” has been replaced with -- from 0.1 to 3.0 µm--. 
Claim 3  and 9-10 are cancelled. 
Claim 11, line 2-3, “organic thixotropic agents for solvent systems, inorganic fine particle based thixotropic agents for solvent systems.”  has been deleted. 
Claim 11, line 4-5, “additives of amide wax type, hydrogenated castor oil wax type and benzylidene sorbitol type and metallic soaps”  has been replaced with -- additives of amide wax, hydrogenated castor oil wax,  benzylidene sorbitol, and metallic soaps--. 
Claim 13 (added new claim):  The coating material according to claim 6, wherein the anti-settling agent includes at least one selected from the group consisting of organic 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  the applied closest prior art Matsuzaki (JP2014013786)  and  Matsuda (JP2010053173)   alone or in combination does not teach a resin layer covering zinc oxide having a thickness of 0.1-3 µm.   Newly identified reference JP2012063438 teaches coating conductive particles selected from oxide of aluminum, silicon, tin, barium and titanium being coated with a resin (e.g. silicone)  layer having thickness of 0.05 to 4 µm (Description [0091], [0092], [0096])  wherein the conductive particles having primary particle size of 1-500 nm (Description [0026], [0080], [0086]).  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Pertinent art of interests are cited onto PTO-892 form. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN LI whose telephone number is (571)270-5858.  The examiner can normally be reached on IFP.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUN LI/Primary Examiner, Art Unit 1796